Nelson Mandela once
described his countryís transition to democracy as a
long journey to freedom comprising many milestones,
each a realization of new opportunities for him and his
nation. We, the Afghan people, started our journey to
stability and democracy almost three years ago. I am
delighted to report that, 18 days from today, our people
will go to the polls for the first time to elect their
President, marking the most significant milestone in
our journey.
As the presidential elections will mark the end of
the transitional period set forth in the historic Bonn
Agreement, I would like to outline some of
Afghanistanís achievements over the past three years
and discuss our challenges.
Much has changed in my country, but no change
is more visible than the confidence of the Afghan
people in the future of our country. We have seen that
confidence in the return of more than 3.5 million
refugees who are now rebuilding their lives. We have
seen that confidence in the enthusiasm of families who
are sending their boys and girls to school, rebuilding
their homes and setting up their businesses. And we
have seen that confidence in the enthusiasm of 10.5
million Afghans who have registered to vote in the
upcoming elections.
Earlier this year, the Constitutional Loya Jirga
adopted an enlightened Constitution establishing a
democratic Islamic republic. It guarantees equal rights
and equal protection for all citizens ó men and
women. The vision of the Constitutional Loya Jirga is
becoming a reality. Approximately 42 per cent of the
registered voters are women, and women will make up
at least 25 per cent of our future parliament. Our
Constitution also guarantees freedom of speech and
freedom of the press.
During the past year, we enacted the election law,
established the necessary mechanism to organize and
manage elections and completed voter registration, and
we are now preparing to hold presidential and
parliamentary elections. Thanks to the cooperation of
our two brotherly neighbours, Pakistan and Iran,
hundreds of thousands of Afghans still living in those
countries will also participate in the election.
2

In partnership with the international community,
we have intensified our efforts to rebuild our national
security institutions. Today, there are 15,000 national
army soldiers and nearly 30,000 national police
officers providing security to our citizens. We are
grateful to the thousands of International Security
Assistance Force and coalition troops that are assisting
our security forces. We have also taken steps towards
disarming, demobilizing and reintegrating private
militias. Nearly all of the heavy weapons have been
collected from the city of Kabul, and thousands of
former combatants have been disarmed in various parts
of the country.
We have continued the reconstruction of our
country. At the Berlin conference this year, the
international community renewed its commitment to
rebuilding Afghanistan. The generous pledges that we
received in Berlin will be committed to national
reconstruction and development programmes that will
create economic opportunities for our citizens and will
further promote economic growth throughout the
region. Eradicating poverty and meeting the
educational and health needs of our citizens will
continue to remain among our top priorities. We will
continue to focus on building our roads to re-establish
Afghanistan as the land bridge for transcontinental
trade. Upon completion of Afghanistanís ring road,
every major Central Asian capital will be less than 32
hours from the Persian Gulf and the port of Karachi.
While our achievements are significant, we
continue to face challenges. Terrorism remains one of
our main challenges. The remnants of terrorism
continue to attack our citizens and to threaten our
security. As long as terrorism continues to exist in our
region, neither Afghanistan nor our neighbours nor,
indeed, the rest of the world can be safe. Eliminating
the remnants of terrorism in Afghanistan and in the
region requires not only continued support from the
international community, but also strong and sincere
commitment from other countries in the region. To stop
the movement of terrorists across borders, the countries
in the region must cooperate closely.
The cultivation and trafficking of narcotics is
another major challenge to Afghanistan and to the rest
of the world. Drug profits finance terrorism and
undermine our efforts to build a healthy and legitimate
economy. Afghanistan is fully committed to
eliminating this menace. However, we cannot succeed
without the strong partnership of the international
community.
Poverty remains another serious challenge. Even
though we have made considerable progress over the
past three years, we are still one of the poorest
countries. We still have the second-highest infant and
maternal mortality rates in the world, and we have one
of the highest illiteracy rates. Very few Afghans have
access to safe drinking water, and only 6 per cent of the
Afghan population has reliable access to electricity.
Our achievements have not come without a cost.
During the elections for the Constitutional Loya Jirga,
terrorists did everything to disrupt the process,
including bombing an elementary school and killing
more than 20 children. During the registration for the
elections, terrorists showed their desperation by
intensifying their attacks. They bombed vehicles
carrying women registration workers, killed civilians
who carried registration cards and bombed religious
schools, killing children.
Those attacks have not stopped our people from
passing one milestone after another. The valuable role
of the international community has been crucial to our
success. Nations from different continents with
different cultures and religions have come together to
help rebuild Afghanistan. That is a clear example of
cooperation among civilizations. On behalf of the
Afghan people, I thank all the nations that have
supported us with their troops and resources, especially
the United States of America, Japan, Germany, the
United Kingdom, Canada, Italy, Spain, France and
Turkey. We are most grateful to the United Nations for
the commitment and engagement of United Nations
agencies and employees during the past three years. We
especially appreciate the personal commitment and
dedication of the Secretary-General, Mr. Kofi Annan;
his Deputy Special Representative, Mr. Jean Arnaud;
and his Special Representative, Mr. Lakhdar Brahimi,
whose wisdom and leadership have guided us
throughout the journey.
Afghanistan is on the road to recovery from the
devastation of more than two decades of war. Much has
been accomplished in the past three years. Yet
establishing a stable, democratic and prosperous
Afghanistan requires sustained and collaborative
efforts by the Afghans, by our neighbours and by the
international community. We, the Afghan people, will
do our share. Working together for a stable and
3

prosperous Afghanistan not only is a good example of
successful international cooperation, but will also
contribute to regional prosperity and global security.